Title: To James Madison from David Montague Erskine, 14 March 1808
From: Erskine, David Montague
To: Madison, James



Sir,
Washington March 14, 1808

I have had the Honor to receive your Letter of the 8th: Instant containing Documents respecting Three Seamen stated to be American Citizens detained on Board His Majesty’s Ship Statira and requesting my Interposition to procure their Discharge.
I have accordingly forwarded the Depositions concerning the Men named in the Margin to Captain Bromley of His Majesty’s Ship Statira, with a Request that he will cause an Inquiry to be made into the Facts that such Steps may be taken as the Justice of the Cases may require.  With the highest Respect, I have the Honor to be, Sir, your most obedient humble Servant

D. M. Erskine


   John Thayer


   Sylvester Brown


   George Reed



